Name: Commission Regulation (EEC) No 2001/89 of 5 July 1989 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7 . 89 Official Journal of the European Communities No L 191 / 13 COMMISSION REGULATION (EEC) No 2001/89 of 5 July 1989 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil :  3 600 tonnes of ordinary virgin olive oil ,  16 400 tonnes of lampante virgin olive oil . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 225/89 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 ('), provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 1 (2) of Commission Regulation (EEC) No 629/86 (4), the Spanish intervention agency holds in stock large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 0, as last amended by Regulation (EEC) No 3818/85 (6), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas in the present situation of the market in virgin olive oil where supply is low compared with demand and in order to provide the greatest possible number of operators with a minimum supply for their immediate needs, it should be stipulated that each operator may only submit tenders for a maximum quantity ; whereas in order to avoid any misuse of this provision and therefore prevent a limited number of operators from monopolizing the quantities put up for sale, it should be stipulated that only recognized operators may submit tenders in response to this invitation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, By way of derogation from Article 5 (2) of Regulation (EEC) No 2960/77, Senpa shall, where the quantity of oil in a container exceeds 500 tonnes, be authorized to establish several lots with part only of that oil . Article 2 The invitation to tender shall be published on 6 July 1989 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of Senpa, calle Beneficencia 8 , Madrid 28004, Spain . A copy of the invitation to tender shall be sent without delay to the Commission. Article 3 The tenders must reach Senpa, calle Beneficencia 8 , Madrid 28004, Spain, not later than 2 p. m . (local time) pn 20 July 1989 . Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is entered in that status as at 31 December 1988 in a public register of a Member State . Furthermore, no tenderer may submit a tender for a quantity in excess of 1 500 tonnes. Article 4 1 . With regard to lampante virgin olive oil , tenders shall be submitted for an oil of 3 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency 'Servicio Nacional de Productos Agrarios', hereinafter referred to as 'Senpa', (') OJ No 172, 30 . 9 . 1966, p . 3025/66 .  up to 3 acidity : increase of Pta 49,35 for each tenth of a degree of acidity below 3 ° ,  above 3 ° up to 8 ° acidity : reduction of Pta 49,35 for each tenth of a degree of acidity above 3 ° , (2) OJ No L 128, 11 . 5. 1989, p. 15 . (') OJ No L 331 , 28 . 11 . 1978, p. 13 . 4 OJ No L 60, 1 . 3 . 1986, p. 8 . 0 OJ No L 348 , 30 . 12 . 1977, p . 46 . 4 OJ No L 368 , 31 . 12 . 1985, p . 20 . No L 191 / 14 Official Journal of the European Communities 6. 7. 89  above 8 : additional reduction of Pta 53,98 for each tenth of a degree above 8 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders* Senpa shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the 10th working day after the expiry of each final date laid down for the submission of tenders. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by Senpa not later than the fifth working day after the date of notification of the decision referred to in Article 6 . Senpa shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Pta 3 000 per 100 kilograms. Article 9 The storage charge referred to in Article 1 5 of Regulation (EEC) No 2960/77 shall be Pta 400 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission